I
          -.




                                                                                                               CLEHK US DISTRICT COURT
                    UNITED STATES OF AMERICA                                              1Vlilitf~ il!W~T?a,CALIFORNIAJ
                                                                         JUDGMENT IN AC · !,•Hi.         ;:.. ___::"-'DEPUTY '
                                         v.                              (For Offenses Committed Oii"of"A"fteTNOvenrlle4,        8'1)
           FIDEL ANGEL BALDERAS-VELAZQUEZ (2)
                                                                            Case Number:          3:19-CR-01294-CAB

                                                                         Merle N Schneidewind
                                                                         Defendant's Attorney
    USM Number                           96307-051

    D -
    THE DEFENDANT:
    lZl pleaded guilty to count(s)            Three of the Information

    D was found guilty on count( s)
           after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Natnre of Offense                                                                                      Connt
    8: 1326(A), (B) - Removed Alien Found In The United States (Felony)                                                          3




        The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D Count(s)                                                    is           dismissed on the motion of the United States.

    lZJ    Assessment: $100.00 waived


    D      JVTA Assessment*: $

           *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    lZl    No fine                   D Forfeiture pursuant to order filed                                            , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of auy
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                         HON. CATHY ANN BENCIVENGO
                                                                         UNITED STATES DISTRICT JUDGE
,,J
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                FIDEL ANGEL BALDERAS-VELAZQUEZ (2)                                       Judgment - Page 2 of2
      CASE NUMBER:              3:19-CR-01294-CAB

                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       Time Served (72 days)




       D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       D     The court makes the following recommendations to the Bureau of Prisons:




       D     The defendant is remanded to the custo~ of the United States Marshal.

       D     The defendant must surrender to the United States Marshal for this district:
             D     at
             D     as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
       D
             Prisons:
             D on or before
             D     as notified by the United States Marshal.
             D     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

             Defendant delivered on


      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                           By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        3:19-CR-01294-CAB
